By the Court.

Stephens, J.,
delivering the opinion.
It is useless to consider the errors assigned in this case, for, however many there may be, with all of them corrected, *961the’result of a new trial could not be different from the present verdict. A verdict for the claimant in this case could not stand if rendered, and it would be trifling with justice to grant a new trial in order to afford an opportunity of rendering a verdict which could not stand when rendered. The plaintiff in execution made a clear prima fade case by showing his fi. fa. and possession in defendant, while the claimant showed not one particle of evidence of title in himself. Indeed, he made no attempt to show title in himself, but directed all his efforts to showing title in another person— Brown. The true issue in a claim case is, whether or not the daimant has such an interest in the property as entitles him to prevent the sale of it, and he is not allowed to show title in a third person. Such proof is irrelevant.
Judgment affirmed.